[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                  FILED
                             ________________________      U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 October 20, 2006
                                  No. 06-10991                THOMAS K. KAHN
                              Non-Argument Calendar               CLERK
                            ________________________

                       D. C. Docket No. 05-80121-CR-JIC

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus


LINCOLN MOODY,
a.k.a. Jose,
a.k.a. Antonio Espinosa,

                                                            Defendant-Appellant.


                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (October 20, 2006)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Lincoln Moody appeals his prison sentence of 210 months for possession

with intent to distribute cocaine, a violation of 21 U.S.C. § 841(a)(1). He contends

that his sentence is unreasonable even though it is within the Sentencing

Guidelines range. He points out that in United States v. Williams (M.R. Williams),

435 F.3d 1350 (11th Cir. 2006), we upheld, against a government challenge, the

90-months sentence of a defendant also convicted of violating § 841(a)(1), based

on the district court’s finding that the increase in the Guidelines sentence range

from 84-105 to 188-235 months’ imprisonment due to the career offender

enhancement was out of proportion to the seriousness of the offense and did not

promote respect for the law. Moody argues that his sentence for distributing $240

worth of cocaine is more extreme than sentence in M.R. Williams because the

career offender enhancement changed his Guidelines range from 21-27 months to

210-262 months. He concludes that this is an unreasonable disparity between the

sentence and the true seriousness of the offense he committed and is much greater

than is necessary to fulfill the purposes of §3553(a), in particular punishment,

deterrence, and rehabilitation.

      We review the district court’s sentence for reasonableness. United States v.

Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable . . . .”



                                           2
United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

         We have established a two-part process for district courts to use in

fashioning sentences. Id. at 786. First, the court must consult and correctly

determine the sentence range prescribed by the Sentencing Guidelines. Id.

Second, the court must fashion a reasonable sentence by considering the factors

enumerated in 18 U.S.C. § 3553(a). Id. Included among the § 3553(a) factors are

(1) the nature and circumstances of the offense; (2) the history and characteristics

of the defendant; (3) the need to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (4) the need for

deterrence; (5) the need to protect the public; (6) the Sentencing Guidelines range;

and (7) the need to avoid unwanted sentencing disparities. 18 U.S.C. § 3553(a).

However, the court does not need to state on the record that it has considered each

of the § 3553(a) factors. United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005).

         Additionally, “the weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court.” United States v.

Williams, 456 F.3d 1353, 1363 (11th Cir. 2006). We will not substitute our

judgment in weighing the relevant factors. Id. Moreover, we have rejected the

notion that a sentence within the guidelines is per se reasonable. Talley, 431 F.3d



                                            3
at 787. Even so, “there is a range of reasonable sentences from which the district

court may choose, and when the district court imposes a sentence within the

advisory Guidelines range, [we] ordinarily will expect that choice to be a

reasonable one.” Id. at 788.

      In imposing the sentence in this case, the district court noted that it had

“considered the statements of all parties, the presentence investigative report which

contains the advisory guidelines, as well as those factors set forth in [§ 3553(a)(1)-

(7)], in particular the history and characteristics of this defendant.” The court

observed that despite spending nine of the last fifteen years in prison, Moody had

been out of prison for less than two years before committing this crime. This made

the court concerned with ensuring that the sentence imposed would deter Moody

from future criminal acts.

      In mitigation of Moody’s past criminal culpability, the court noted that

Moody was only seventeen years old when he committed the first of his two prior

felonies. The court also observed, however, that Moody had been much older

when he committed his second felony at the age of twenty five. Therefore, because

the significant amount of time Moody had spent in prison up to the time of the

present crime did not deter him from continuing to commit crimes, the court found

there was “just no valid reason to downwardly depart from the advisory guideline



                                           4
range.”

      Moody’s reliance on our opinion in M.R. Williams is misplaced because, in

that case, we held that in similar circumstances it was reasonable to vary below the

Guidelines range, whereas in this case, Moody is asking that we hold it is

unreasonable not to vary from the Guidelines range in these circumstances. M.R.

Williams, 435 F.3d at 1355. We have stated that “a range of reasonable sentences

exists from which the district court may choose.” United States v. Bonilla, No. 05-

16857, manuscript op. at 8 (11th Cir. Sept. 5, 2006). Therefore, the fact that the

sentence in M.R. Williams was found to be reasonable does not make a

significantly different sentence in a similar case unreasonable.

      In sum, we conclude that the sentence imposed by the district court was

reasonable.

      AFFIRMED.




                                          5